In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated September 14, 1988, which, upon a fact-finding order of the same court, dated July 8, 1988, made after a hearing, finding that appellant had committed an act which, if committed by an adult, would have consti*730tuted the crime of unauthorized use of a vehicle in the third degree, adjudged him a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated July 8,1988.
Ordered that the order of disposition is reversed, on the law and the facts, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
As the Corporation Counsel concedes, the appellant’s momentary presence in or about a vandalized automobile cannot, without more, provide the basis for a finding that he exercised dominion and control over the vehicle as contemplated by Penal Law § 165.05 (see, Matter of Ruben P., 151 AD2d 485). Thus, the petition is dismissed. Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.